In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                No. 07-15-00407-CV
                            ________________________


                 MEREDITH KATHRYN HIGHSMITH, APPELLANT

                                         V.

                    CHARLES ROBERT HIGHSMITH, APPELLEE



                          On Appeal from the 126th District Court
                                  Travis County, Texas
       Trial Court No. D-1-FM-15-001072; Honorable Amy Clark Meachum, Presiding


                                   October 17, 2017

                          MEMORANDUM OPINION
                     Before CAMPBELL, PIRTLE and PARKER, JJ.


      Pending before this court is the Unopposed Motion to Refer to Alternative

Dispute Resolution and Stay Appeal of Appellee, Charles Robert Highsmith. By this

motion, Appellee seeks to “stay the appeal so that both sides may focus on resolving

the case in mediation.” Pursuant to Rule 10.1(a)(5) of the Texas Rules of Appellate

Procedure, counsel of Appellee has certified that he has conferred with counsel for

Appellant, Meredith Kathryn Highsmith, regarding the substance of this motion and she
has indicated that she does not oppose the granting of the requested relief. Pleading

alternatively, Appellee requests that the deadline for filing a motion for rehearing be

extended.


      Because “staying” an appeal without extending the time to file a motion for

rehearing is problematic once an opinion and judgment have issued, and because the

Seventh Court of Appeals does not customarily refer pending cases to alternate dispute

resolution, we construe Appellee’s motion as a motion to extend time for filing a motion

for rehearing pursuant to Rule 49.8 of the Texas Rules of Appellate Procedure.

Furthermore, to expedite our decision, we suspend the formalities of that rule regarding

the filing of a motion complying with Rule 10.5(b). See TEX. R. APP. P. 2.


      As construed, we grant Appellee’s motion and extend the time for filing a motion

for rehearing until January 16, 2018. Having allowed a sufficient extension of time to

allow the parties to reach a mutually satisfactory resolution of the matters in

controversy, we deny Appellee’s request for referral to alternate dispute resolution.




                                                       Per Curiam




                                            2